PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/276,942
Filing Date: 15 Feb 2019
Appellant(s): Otsuka et al.



__________________
Richard LaCava
Arent Fox LLP
1301 Avenue of the Americas, 42th 
New York, NY 10019
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 29, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds(s) of rejection are applicable to the appealed claims.  

EXAMINER’S COMMENT
The Appellant’s representative alleged that the Examiner unilaterally withdrew the appeal, reopened prosecution, and issued a final Office Action on August 11, 2021.  The Examiner respectfully disagrees with this statement.  It was decided during the Appeal Conference of August 6, 2021 that prosecution would be reopened and that the Appellant would receive a Final Rejection (See the Final Rejection of August 11, 2021).  The Examiner did not unilaterally withdraw the Final Rejection mailed February 4, 2021.  Instead, the Examiner inadvertently did not have her Supervisory Patent Examiner (hereinafter “SPE”), Miriam Stagg, sign the Final Rejection mailed August 11, 2021.  The Appellant’s representative also alleges that the Examiner refused to exercise discretion and allow the Applicant an opportunity to a non-final Office Action.  The Examiner does not have the ability to make a unilateral decision that is against the decision of the participants of the Appeal Conference.  On August 25, 2021, the Appellant’s representative called the Examiner asking that a Non-Final rejection be issued.  The Examiner explained to the Appellant’s representative the reasons for 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2014/0113184) in view of Hwang et al. (US 2005/0084749).
Regarding claim 1, Hamel et al. teaches a secondary battery comprising:
an electrode assembly including a positive electrode, a negative electrode, and a separator disposed between the positive electrode and the negative electrode (para. [0036]; one of ordinary skill in the art can appreciate that the claimed electrode 
an electrolyte encapsulated in an exterior body (para. [0058]), 
wherein the exterior body has a shape defining a cutout portion of the planar view thereof (Figs. 5A and 5B), 
wherein the exterior body has a seal portion along the peripheral edge portion thereof (paras. [0039] and [0051]), 
Hamel et al. is silent regarding a secondary battery wherein: (1) at least a portion of the seal portion is folded in the thickness direction of the secondary battery into a folded seal portion such that an end of the folded seal portion is located on a cutout portion side of the seal portion; (2) the folded seal portion extends along the thickness direction and (3) a height h1 of the folded seal portion is less than or equal to a height h3 of the secondary battery.  However, Hwang et al. teaches that it is known in the art to fold the exterior body of a secondary battery wherein at least a portion of the seal portion is folded in the thickness direction of the secondary battery into a folded seal portion (paras. [0071] and [0097]).  Hwang et al. also teaches that it is known in the art for the folded seal portion (short circuit protector 40 formed by folding second and third sealing portions 24b and 24c toward the outer surface of the pouch cover 22) extends along the thickness direction (para. [0099]; Figs. 22 and 23) and a height h1 of the folded seal portion is less than or equal to a height h3 of the secondary battery (height h3 corresponds to the overall thickness T of the external package 50; para. [0099]; Fig. 23).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal portion of the 
Regarding claim 2, modified Hamel et al. is silent regarding a secondary battery wherein the end of the folded seal portion on the cutout portion side protrudes toward the cutout portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Hamel et al. such that the end of the folded seal portion on the cutout portion side protrudes toward the cutout portion when doing so provides a better or improved seal to the exterior body of the secondary battery.  
Regarding claim 3, modified Hamel et al. teaches a secondary battery further comprising a board [battery-management unit (BMU)] within the cutout portion (Hamel et al., para. [0049]).  
Regarding claim 4, modified Hamel et al. is silent regarding a secondary battery wherein a height h1 of the folded seal portion and a height h2 of the board satisfy h1 ≥ 
Regarding claim 5, modified Hamel et al. is silent regarding a secondary battery wherein the folded seal portion is bonded to the board at the end on the cutout portion side.  Hwang et al. teaches that it is known in the art for a secondary battery to have a folded seal portion is bonded to the board at the end on the cutout portion side (para. [0070]; Fig. 4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folded seal portion of modified Hamel et al. to be bonded to the board at the end on the cutout portion side in order to ensure the stability and the structural integrity of the secondary battery and the board.  
Regarding claim 6, modified Hamel et al. teaches a secondary battery wherein the exterior body is made of a plastic sheet {polyether ether ketone (PEEK); Hamel para. [0059]}.
Regarding claim 7, modified Hamel et al. teaches a secondary battery wherein the board is disposed in the cutout portion such that at least part of the seal portion defining the cutout portion overlaps an end of the board (Hwang et al., Fig. 4).
Regarding claim 8, modified Hamel et al. teaches a secondary battery wherein a ratio of the overlap of the at least part of the seal portion and the end of the board is 50% or more of an area of the seal portion (Hwang et al., Fig. 4).  
Regarding claim 9, modified Hamel et al. teaches a secondary battery wherein the cutout portion is defined by one or more straight lines (Hamel et al., Fig. 5A and 5B).
Regarding claim 10, modified Hamel et al. teaches a secondary battery wherein the secondary battery before a formation of the cutout portion has a quadrangular shape (Hamel et al., Figs. 5A and 5B), and wherein the cutout portion is disposed so as to share two sides with the secondary battery before the formation of the cutout portion (Hamel et al., Figs. 5A and 5B).
Regarding claim 11, modified Hamel et al. teaches a secondary battery wherein the secondary battery further comprises two external terminals (Hamel et al., Figs. 5A and 5B), and wherein the two external terminals are electrically connected to the board (Hamel et al., para. [0049]).
Regarding claim 12, modified Hamel et al. teaches a secondary battery wherein the external terminals protrude from the seal portion toward the cutout portion (Hamel et al., Figs. 5A and 5B).
Regarding claim 13, modified Hamel et al. teaches a secondary battery wherein the exterior body is a flexible pouch (Hamel et al., claim 27).  
Regarding claim 14, modified Hamel et al. teaches a secondary battery wherein the electrode assembly has a planar lamination structure in which a plurality of electrode units including the positive electrode, the negative electrode, and the separator are laminated planarly, or the electrode assembly has a rolled winding 
Regarding claim 15, modified Hamel et al. teaches a secondary battery wherein the board is a rigid board or a flexible board (one of ordinary skill in the art can appreciate that a board/BMU has a certain amount of flexibility, although rigid.).  
Regarding claim 16, modified Hamel et al. teaches a secondary battery wherein the board is a protective circuit board {battery management unit (BMU); Hamel et al., para. [0049]}.  
Regarding claim 17, modified Hamel et al. teaches a secondary battery, wherein the positive electrode and the negative electrode have a layer capable of storing and releasing lithium ions (Hamel et al., para. [0055]).  
Regarding claim 18, modified Hamel et al. teaches a device (portable electronic device; para. [0010]) comprising: the secondary battery according to the rejection of claim 1 above; and a board disposed in the cutout portion (Hamel et al., para. [0049]). 
Regarding claim 19, modified Hamel et al. teaches a device (portable electronic device; para. [0010]) wherein the board is a protective circuit board {battery management unit (BMU); Hamel et al., para. [0049]}. Modified Hamel et al. is silent regarding the device being a secondary battery pack.  However, Hamel et al. teaches that it is known in the art for a portable electronic device to comprise a battery pack (Fig. 6; para. [0051]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hamel et al. by using the tabs of the secondary battery cell to electrically couple the secondary battery cell to a plurality of additional secondary battery cells to 
Regarding claim 20, modified Hamel et al. teaches a device wherein the device is a mobile device (Hamel et al., para. [0052]).  

(2) Response to Argument
Appellant argues: Among the limitations of independent claim 1 which are neither disclosed nor suggested in the art of record is a secondary battery having a seal portion that is “folded in a thickness direction of the secondary battery into a folded seal portion such that an end of the folded seal portion is located on a cutout portion side of the seal portion,” and “the folded seal portion extends along the thickness direction and a height h1 of the folded seal portion is less than or equal to a height h3 of the secondary battery.”…An example of a structure corresponding to the limitations of independent claim 1 are shown in FIGS. 1B and 1C of the present application….As shown above, by having an end 51a of the folded seal portion located on a cutout portion side of the seal portion and extend along the thickness direction such that the height hl of the folded seal portion is less than or equal to the height h3 of the secondary battery, the overall thickness of the battery is not increased and the end 51a exerts a stopper action against the positional deviation of the board 60A in the cutout portion. See, for example, {{][0072]-[0075] and FIGS. 1C, 2C, 3C, 4C, and 6B of the present application as filed.  As admitted by the Examiner, Hamel et al. does not disclose or suggest a secondary battery having a seal portion that is folded in a 
The Examiner has cited to Figs. 22 and 23 of Hamel et al., along with the description in [0071], [0097], and [0099], and contends that:
However, Hwang et al. teaches that it is known in the art to fold the exterior body of a secondary battery wherein at least a portion of the seal portion is folded in the thickness direction of the secondary battery into a folded seal portion (paras. [0071] and [0097]). Hwang et al. also teaches that it is known in the art for the folded seal portion (short circuit protector 40 formed by folding second and third sealing portions 24b and 24c toward the outer surface of the pouch cover 22) extends along the thickness direction (para. [0099]; Figs. 22 and 23) and a height h1 of the folded seal portion is less than or equal to a height h3 of the secondary battery (height h3 corresponds to the overall thickness T of the external package 50; para. [0099]; Fig. 23). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal portion of the secondary battery of Hamel et al. so that at least a portion of the seal portion is folded in the thickness direction of the secondary battery into a folded seal portion, the folded seal portion extends along the thickness direction and has a height hl of the folded seal portion that is less than or equal to a height h3 of the secondary battery as taught by Hwang et al. when doing so improves the seal portion of the exterior body and to create a short circuit protector 40 (Hwang et al., para. [0071] and [0097]) without increasing the overall thickness of the external package of the secondary battery (Hwang et al., para. [0099]).  As a result of the instant modification, because at least a portion of the seal portion is folded in a thickness direction around the perimeter of the secondary battery, one of ordinary skill in the art can appreciate that an end of the folded seal portion is also located on a cutout portion side of the seal portion.

August 11, 2021 Final Office Action at 4-5, emphasis added.

There are a number of problems with these alleged factual statements set forth by the Examiner.  First, the Examiner contends that the measurement of the overall thickness is based on the “external package,” and references dimension T in FIG. 23 of Hwang et al. The rejection should be overturned on this basis alone. Independent claim 1 states clearly that “a height h1 of the folded seal portion is less than or equal to a height h3 of the secondary battery,” not a height of an external package encapsulating the secondary battery. The secondary battery of Hwang et al. is shown by itself in FIG. 22.

Rebuttal:  It is the Office’s position that the claimed “exterior body” corresponds to the “external package” of Hwang et al.  One of ordinary skill in the art can appreciate that the claimed battery comprises an electrode assembly and an exterior body.  An exterior body may be interpreted as a case or a housing used to enclose or to encapsulate the electrode assembly and the electrolyte of the battery as claimed.  It is also the Office’s position that the exterior body comprises the claimed “folded seal portion” because the secondary battery comprises the “exterior body” having “a seal portion” that is “folded in a thickness direction of the secondary battery into a folded seal portion”. 

Applicant argues:  When reviewing FIGS. 22 and 23, Hwang et al. shows that the folded portions 24b and 24c extend along the width direction and are folded back 
When the short circuit protector 40 is formed by folding the second and third sealing portions 24b and 24c toward the outer surface of the pouch cover 22, the volume, and more specifically, the thickness of the pouch type secondary battery of the present invention may increase.

Hwang et al. goes on to further state that this increase in thickness “can be solved when the pouch type secondary battery is packaged into an external pack 50, as shown in FIG. 23.” Hwang et al. at [0099].  These passages are in direct contradiction to the Examiner’s statement that Hwang et al. does not increase the thickness of the secondary battery. This alone is also grounds for immediate reversal of the Examiner’s rejections.

Rebuttal:  It is the Office’s position that the Examiner notes that Hwang et al. states “the thickness of the pouch type secondary battery of the present invention may increase” (para. [0099]).  Hwang et al. does not state that the thickness of the pouch type secondary battery will increase.  Even, if there is an increase in thickness, Hwang et al. states that an increase in thickness “can be solved when the pouch type secondary battery is packaged into an external pack 50, as shown in Fig. 23.”  Hwang et al. at [0099].  One of ordinary skill in the art can appreciate that external pack 50 is used to control increases in the battery thickness caused by the short circuit protector 40, by battery swelling, etc.  Accordingly, the cited passages of para. [0099] of Hwang 

Applicant argues: Moreover, since this specific arrangement of the folded portions 24b and 24c of Hwang et al. are designed to create a short circuit protector 40 “to prevent an electric short circuit caused by an electrical contact between the ends of the sealing portions 24a, 24b, and 24c and the protective circuit module,” one skilled in the art would have no reason to bend these folded portions 24b and 24c such that they are “folded in a thickness direction of the secondary battery into a folded seal portion such that an end of the folded seal portion is located on a cutout portion side of the seal portion,” and “the folded seal portion extends along the thickness direction,” as required by independent claim 1. At best, since the folded portions 24b and 24c of Hwang et al. are folded back onto the bottom surface of the secondary battery, these folded portions 24b and 24c extend along the width direction of the secondary battery, not the thickness direction. Thus, the embodiment in FIGS. 22 and 23 of Hwang et al. teach away from the invention defined in independent claim 1, and independent claim 1 is patentable for at least this reason.  

Rebuttal:  Because folded portions 24b and 24c are folded onto pouch cover 22, the folded portions 24b and 24c extend along the width direction as shown in Fig. 22 and along the thickness direction as shown in Fig. 23.  As a result, there is no teaching away from the invention defined in independent claim 1.  

Applicant argues: In addition, independent claim 1 specifically requires that an end of the folded seal portion is located on a cutout portion side of the seal portion. The Examiner has not provided an analysis or explanation as to why one skilled in the art would take a battery case having a cut out portion (of which Hwang et al. does not have any cut out portion) and fold over specific parts of the entire seal portion to have the end of the folded seal portion located on the cutout portion side of the seal portion based on the disclosure of Hwang et al. In fact, Appellant respectfully submits that if one were to combine the teachings of Hamel et al. and Hwang et al., one would arrive at the secondary battery in Figs. 5A and 5B of Hamel et al. where just the outer long sides were folded under the battery to create the same folded portions 24b and 24c of Hwang et al. Such a structure would not correspond to that set forth in independent claim 1.  The Examiner has also not provided any reason why one skilled in the art would make a height h1 of the folded seal portion less than or equal to a height h3 of the secondary battery. This is because there is no reason other than Appellant’s disclosure to do so. Without such an analysis, the Examiner has not established a prima facie case of obviousness.

	Rebuttal:  It is the Office’s position that when Hamel et al. is modified by Hwang et al. the folded portions 24b and 24c of Fig. 22 of Hwang et al. will end up on the cutout portion of Hamel et al. in Fig. 5A that also comprises the conductive tabs 504 and 506.   


For the above reasons, it is believed that the rejections should be sustained.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        

Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.